Citation Nr: 0726109	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In a November 2005 decision, the Board granted the veteran's 
claim for an increased rating for his service-connected left 
knee disability, denied his claim for a compensable rating 
for dermatitis, and denied in part and granted in part his 
claim for an increased rating for his service-connected 
diabetes mellitus.  At that time, the Board remanded the 
veteran's claim for an increased rating for his service-
connected PTSD to the RO for further evidentiary development.  
That matter has now been returned to the Board.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD is manifested by sleep 
difficulty including combat-related nightmares and dreams of 
violence, irritability and anger outbursts, homicidal 
ideation without intent or plan, flashbacks and intrusive 
recollections of combat-related events, avoidance of combat-
related experiences and reminders, and social problems, 
combined with psychotic symtoms from a psychotic disorder, 
resulting in occupational and social impairment with reduced 
reliability and productivity, with no more than serious 
impairment, treated with prescribed medication; without 
evidence of illogical speech, near-continuous panic, impaired 
impulse control, spatial disorientation, or neglect of 
personal hygiene.




CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for a 50 rating, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.125, 
4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a July 2006 
letter the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, while 
the appellant's claim for an increased rating for his 
service-connected PTSD is being granted, the Board leaves to 
the RO to assign a proper effective date for that rating and, 
as set forth below, there can be no possibility of prejudice 
to him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In March and May 2002 letters, issued prior to the July 2002 
rating decision, and in the July 2006 letter, the RO informed 
the appellant of its duty to assist him in substantiating him 
claim under the VCAA and the effect of this duty upon him 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He has been afforded three VA 
examinations in conjunction with his claim and testified 
during a personal hearing at the RO in September 2003.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a May 1991 rating decision, the RO granted the veteran's 
claim for service connection for PTSD based, in large 
measure, upon review of the veteran's service records that 
documented his receipt of a Combat Action Ribbon (verifying 
his stressors in service) and findings of a February 1991 VA 
examination that diagnosed PTSD due to service.  The VA 
examiner described the veteran as moderately impaired and 
assigned a score of 65 on the Global Assessment of 
Functioning (GAF) scale.  The RO assigned a 30 percent 
disability evaluation for the veteran's service-connected 
PTSD.

In November 2001, the RO received the veteran's current claim 
for an increased rating for his service-connected PTSD.

Records from the Hartford, Connecticut, Vets Center, dated 
from 1989 to 2002, reflect that the veteran was seen 
intermittently during 2002.  

In May 2002, the veteran, who was 54 years old, underwent a 
VA examination for PTSD.  According to the examination 
report, the VA examiner reviewed the veteran's medical 
records.  The veteran complained of sleep difficulty with 
combat-related nightmares and those of fear and violence-
related content, not specific to Vietnam.  He had frequent 
intrusive thoughts with existential questions about why he 
survived and others did not.  The veteran reported 
significant arousal symtoms, including a long history of 
irritability and anger with a significant legal history, 
including assaults and a chart of attempted murder shortly 
after his return from service.  He had night sweats and 
significant daytime exaggerated startle, sometimes with 
violent reactions.  The veteran also described significant 
hypervigilance and said he was always "ready".  He reported 
significant avoidance symtoms including emotional numbing, 
social avoidance and a long history of alcohol and drug 
dependence, now in remission since 1989.  He remained 
emotionally constricted and avoidant of people, as well as of 
specific reminders of military trauma. 

It was noted that the veteran was married to his second wife 
for seven years.  He described the relationship as tense and 
said there was a lot of arguing due largely to his anger and 
irritability.  He had three children and three grandchildren 
from previous relationships and said he recently reconnected 
with his children and was attempting to do connect with his 
grandchildren.  He worked at a shelter for the past eleven 
years as a night monitor.  His work was solitary and quiet 
and provided for a low stress work environment.  The veteran 
reported work difficulties when he became angry with 
residents or other staff and had to walk around and calm 
down.  He was very active in his church.  He received no 
formal mental health treatment, attended Alcoholic Anonymous 
meetings intermittently, and received pastoral counseling at 
his church.

On examination, the veteran was cooperative during the 
interview.  His affect was constricted and somewhat intense.  
His mood was generally euthymic with significant periods of 
depression as well as anger outbursts.  His thoughts were 
logical with no evidence of disordered thought process, but 
there was significant evidence of delusional and psychotic 
thought content.  The veteran said that "God is coming" and 
that the end is near, and that "Satan is taking over".   
There were significant paranoid themes related to religion.  
There was also significant delusional content related to 
extraterrestrials, e.g., the veteran said he saw a flying 
saucer when he was a teenager and thought at the time that he 
might have been abducted.  During the examination at that 
point, he stood and revealed small birth marks on his abdomen 
that he said were convincing evidence that he was in fact 
abducted by aliens because they were "too symmetrical, too 
even" to be there naturally.  The veteran said he firmly 
believed he was abducted by aliens.  He reported intermittent 
auditory hallucinations in the form of someone, usually his 
wife's voice or his deceased mother, calling his name.  The 
veteran said the onset of the auditory hallucinations 
followed service, though his delusional/paranoid ideation 
preceded service.  He also had visual hallucinations in the 
form of "seeing spirits" and asserted adamantly that they 
were real and that he felt them go through "them" (him?).  
He said he was born with a "veil" over his face (he said it 
was a piece of skin) but that meant he had some special 
power.

Additionally, the veteran endorsed a history of homicidal and 
suicidal ideation with current aggressive ideation toward 
others when provoked though he denied any intent or plan to 
harm anyone.  He had a history of suicidal ideation and a 
history of passive escape ideation that involved being 
abducted b a spaceship and being taken away, but denied any 
current suicidal ideation or intent.  His insight and 
judgment were fair.  The Axis I diagnoses were PTSD and a 
psychotic disorder, not otherwise specified, with a need to 
rule out schizophrenia.  A GAF score of 55 was assigned.

The VA examiner further commented that the veteran presented 
with chronic long-standing PTSD symtoms related to service, 
and psychotic symtoms.  The veteran's PTSD-related avoidance 
and arousal symtoms caused difficulties in social and 
vocational functioning, and it was noted he was only able to 
work in a very specific low stress job at night where he was 
not around other people.  The examiner said that the 
veteran's psychotic symtoms clearly combined with his chronic 
PTSD to result in a GAF suggestive of significant impairment 
and it was not clear that the veteran's PTSD condition 
changed significantly since his 1990 VA examination.

In April 2003, the veteran was re-examined by the VA medical 
specialist who examined him in May 2002.  According to the 
examination report, the VA examiner reviewed the veteran's 
medical records.  The veteran continued to suffer from 
chronic PTSD from his combat-related experiences and a 
psychotic disorder.  

On examination, the veteran reported increased stress due in 
part to increased stress at work and the war in Iraq, with 
increased frequency of combat-related dreams and dreams with 
violence and murder that increased over the past six months.  
He had increased frequency of dreams regarding his service 
friend who was killed in action and increased frequency of 
cold sweats at night.  Service was constantly on his mind 
that appeared to be due in part to the current triggering of 
memories by news and discussions about the current war.  He 
tried to avoid news, to the extent possible.  The veteran had 
sleep difficulties with frequent awakenings.  He also 
continued to have anger irritability that he claimed 
increased to some degree.  He had increased thoughts of his 
own morbidity, and became tearful during the interview when 
noting his survival followed by his own drug use that 
resulted in his current human immunodeficiency virus (HIV) 
condition, and expressed guilt about this, and related 
existential issues.  The veteran remained abstinent of drugs 
and alcohol since 1989.  He regularly attended church.  He 
denied suicidal or homicidal ideation and psychotic symtoms 
were as noted on the previous examination report.

Further, it was noted that the veteran was recently promoted 
at work to Head Monitor on the nightshift.  He was in his job 
for a number of years with good work relationships with 
staff.  The veteran said his relationship with his wife was 
good and she was more understanding of his condition, having 
recently met with a nurse who talked to her about PTSD.  He 
saw a counselor at the Vets Center intermittently.  The 
veteran discontinued his prescribed medications recently.  
The VA examiner concluded that the veteran suffered from 
chronic PTSD and his symptoms became somewhat more severe 
since the last examination, particularly triggered by work 
stress and current world events.  The VA examiner said the 
veteran's functioning level had not worsened, either socially 
or vocationally and his GAF score remained in the 51 to 60 
range. 

During his September 2003 personal hearing at the RO, the 
veteran testified that he received counseling at the Vets 
Center in Wethersfield, Connecticut.  He said he had 
nightmares and flashbacks of combat-related events, with 
sleep difficulty.  He had anger management problems and 
argued with his wife, but was learning to deal with things 
and wait before discussing them.  The veteran said he worked 
in a homeless shelter and when a mood occurred, he shut down 
until he was able to communicate.  

The veteran underwent VA examination in October 2006.  
According to the examination report, the examiner reviewed 
the veteran's medical records, including the 2002 and 2003 VA 
examination reports.  The veteran currently reported symtoms 
and a level of function that appeared to be highly similar to 
those described during his April 2003 VA examination.  He had 
sleep difficulty and relatively severe re-experiencing 
symtoms that included restless sleep with violent dreams 
almost nightly and caused him to awaken in a sweat.  He 
described his sleep disturbance as somewhat worse over time 
and responded positively to sleep medication.  The veteran 
had frequent distressing thoughts about the loss of his 
friend in Vietnam and was tearful during the examination when 
describing such thoughts.  He experienced distress to war-
related reminders, including helicopter and other loud noise, 
and witnessing news reports regarding the current war in 
Iraq.  The veteran had flashbacks of combat-related events 
typically caused by periods of depressed mood or in the 
presence of reminders of the war.  He avoided such reminders 
and any discussion of his combat-related experiences.  

Further, the veteran reported continued difficulties with 
irritability and anger outbursts and had instances when he 
yelled at his wife for no apparent reason that he tried to 
control over time.  He had difficulties controlling his anger 
at work and worked hard to do so for fear of losing control 
in such a situation.  He indicated some homicidal ideation in 
certain circumstances with no intent or planning, stating 
that he held back and focused more on prayer.  The veteran 
also reported some auditory hallucinations as he said he 
heard someone calling his name, though he reported that he 
overlooked it.  He also continued to see "spirits" or 
"silhouettes", and said he experienced such visual 
hallucinations prior to his Vietnam experience.  The veteran 
denied any other psychotic symtoms during examination.  He 
described sobriety from alcohol and other substance use since 
1989.

The veteran continued to live with his wife of ten years.  It 
was his second marriage and he had four children from his 
first marriage and other relationships.  He attempted to 
maintain close contact with his children, though had some 
difficulties due to his history of substance use and its 
effect on his parenting.  The veteran described his 
relationship with his wife as "better" and said they were 
spending more time in enjoyable activities with one another.  
He said that, after his heart attack and surgery in 2004, she 
had a stroke, shortly after he was released from the hospital 
that caused him to be quite focused on death and anxious 
about her health and his mortality.  He regarded their life 
together as "more precious", said they spent time traveling 
to visit family members, and that they were more involved in 
church outings and socializing with other church members.  
However, the veteran continued to report anger outbursts 
towards his wife due to work-related stress.  He denied 
physical violence in his relationship.  The veteran said they 
have few friends outside of the church, but he enjoyed 
spending time with his wife going out to dinner and in other 
activities.  He had no difficulties with his activities of 
daily life.

Additionally, the veteran said he currently worked in the 
same job for the past seven years, as a front desk monitor on 
the night shift for a shelter and had no significant time 
lost from work, other than his medical issues.  His job had 
little pressure.  He had some difficulties getting along with 
his supervisor but intended to continue working for 
approximately two more years, after which he intended to 
possibly do some volunteer work at the church.  The VA 
examiner said that, based upon the veteran's report of his 
symptoms and his difficulties dealing with others in a work 
environment, the veteran's history of working on the night 
shift appeared to fit well within his level of function, and 
it was quite unlikely that he would be able to manage full-
time work in another setting that required more frequent 
social interaction.

It was noted that the veteran was not seen in counseling for 
some time and continued to take prescribed medications for 
his symtoms.  The veteran also had a number of other 
significant medical issues, including HIV, insulin-dependent 
diabetes, arthritis, and a history of hypertension, and 
coronary artery disease.

On examination, the veteran arrived early for the scheduled 
appointment.  He was casually but neatly dressed and well 
groomed.  His speech was notable for a mild stutter, his mood 
was described as "snappy", and his affect was constricted.  
The veteran described instances of homicidal ideaton with no 
intent or plan and no suicidal ideation.  No delusional 
content was described during the evaluation, and the 
veteran's thought process was logical and goal-directed.  He 
reported both auditory and visual hallucinations that did not 
appear to the VA examiner to be significantly impairing his 
current level of functioning.  The veteran's insight and 
judgment were fair.  The Axis I diagnoses were chronic PTSD 
and a psychotic disorder, not otherwise specified.  A GAF 
score of 53 was assigned.

The VA examiner commented that the veteran presented with 
chronic symtoms of PTSD that appeared to be of the same 
quality and severity as those described in his previous VA 
examination.  The veteran continued to experience 
significantly distressing re-experiencing symptoms, ongoing 
sleep disturbance, and problems with irritability that 
affected his interpersonal relationships and other areas of 
functioning.  The veteran's continued employment in a night 
shift position, with little social interaction and mild 
stress, allowed him to remain actively employed for a number 
of years.  His experience of significant medical problems, 
and assisting with his wife's difficulties, resulted in some 
self-reported improvement in his appreciation for living, and 
appreciation for his relationship with his wife and he 
described some increase in leisure activities.  The VA 
examiner said that, overall, the veteran's level of function, 
indicated by his GAF score, attributed to his PTSD 
symptomatology, remained relatively unchanged over time.  


III.	Legal Analysis

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2006).  A 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV)).  A GAF score of 50 denotes serious 
symptoms or serious impairment in social or occupational 
functioning; a GAF score of 60 denotes moderate symptoms or 
moderate difficulty in social and occupational functioning, 
and a GAF of 70 denotes some mild symptoms or difficulty in 
social and occupational functioning.  These scores have been 
recognized by the Court as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.  It seems wholly appropriate 
for adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above, the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 38 C.F.R. § 3.102.  

After reviewing the record and the relevant rating criteria, 
it is concluded that a 50 percent rating, but no more, is 
warranted for the veteran's service-connected PTSD.  The 
medical evidence indicates that the veteran's symptomatology 
has included frequent intrusive thoughts, anger and 
irritability, sleep difficulty, and a need to take prescribed 
medication, as documented in the May 2002, April 2003, and 
October 2006 VA examination reports.  The VA examiner in May 
2002 described the veteran as having significant impairment.  
That examiner assigned a GAF score of 55, although, in April 
2003, the same VA examiner said that the veteran's symtoms 
were somewhat more severe and assigned a GAF score in the 
range from 51 to 60.  However, in October 2006, while the VA 
examiner described the veteran as having fair insight and 
judgment, it was also noted that the veteran had relatively 
severe re-experiencing symtoms.  The examiner said that the 
veteran reported ongoing sleep disturbance and problems with 
irritability that affected his interpersonal relationships 
and other areas of functioning and assigned a GAF score of 
53, although the VA examiner then said that the veteran's 
functioning level indicated by his GAF score attributed to 
his PTSD symptomatology remained relatively unchanged over 
time.  It seems that the GAF scores in this case are not in 
line with the symptoms reported.  Thus, there is some basis 
for an increased rating as discussed herein.

The October 2006 VA examination report, that assigned a GAF 
score of 53 range, does not reflect symptoms inconsistent 
with a 50 percent evaluation and the October 2006 VA examiner 
described the veteran as having significant symptomatology, 
with sleep difficulty, relatively severe re-experiencing 
symtoms, irritability and anger outbursts, and avoidance 
tendencies, although the examiner also said that the veteran 
had a new appreciation for living and his marital 
relationship, with some increase in leisure activities.  The 
objective medical evidence further demonstrates that the 
veteran reported irritability, sleep difficulty, nightmares 
and non-combat-violent dreams, intrusive thoughts, 
hypervigilance, avoidance of reminders of combat, and startle 
response.  

As noted above, the veteran's PTSD symptoms appear to fall in 
a range that has been interpreted somewhat differently by the 
examiners.  While in June 2002, the VA examiner assigned a 
GAF score of 55, he also said that the veteran's psychotic 
symtoms clearly combined with his chronic PTSD to result 
significant impairment and, in April 2003, that VA examiner 
said that the veteran's PTSD symtoms became somewhat more 
severe since the last examination, particularly triggered by 
work stress and current world events, and assigned a GAF 
score in the range of 51 to 60.  However, in October 2006, 
the VA examiner stated that the veteran's level of function 
as indicated by his GAF score attributed to his PTSD 
symptomatology remained relatively unchanged over time, but 
more serious impairment was evidently seen as a GAF score of 
53 was assigned by the examiner.  Further, the veteran 
required treatment starting in approximately 2002, but the 
evidence indicates he did not receive group therapy.  The VA 
examiner noted in October 2006 that the veteran's continued 
employment in a night shift position with little social 
interaction and mild stress allowed him to remain actively 
employed for a number of years and, in April 2003, the VA 
examiner said that the veteran was only able to work in a 
very specific low stress job at night where he was not around 
other people.  The veteran has experienced difficulty with 
anger and irritability, re-experiencing combat related 
experiences, and social isolation. 

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
30 percent or 50 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under DC 9411 is warranted, under 
the regulations currently in effect.  38 C.F.R. § 4.7.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; or impaired memory, judgment or abstract thinking 
due to the service-connected PTSD.  However, in 2002, the VA 
examiner reported no disordered thought process but found 
significant evidence of delusional and psychotic thought 
content, although, in 2006, the VA examiner reported no 
delusional content and that the veteran's thought process was 
logical and goal-directed.  However, it is apparent that the 
veteran's symptoms, especially his anger and irritability, 
sleep difficulty, re-experiencing symtoms, and social 
isolation, have impaired his social and occupational 
functioning by reducing his reliability and productivity.  In 
these circumstances, therefore, the Board finds that a 50 
percent evaluation is warranted for the service-connected 
PTSD.  See 38 C.F.R. § 4.21 (not all cases will show all 
findings specified in the rating criteria, but the rating 
must in all cases be coordinated with actual functional 
impairment).  The Board notes that the recent 2002, 2003, and 
2006 VA examiners also diagnosed the veteran with a psychotic 
disorder.  In fact, the May 2002 VA examiner said that the 
veteran's psychotic symtoms clearly combined with his chronic 
PTSD to result in a GAF suggestive of significant impairment, 
although, in 2006, VA examiner said that the veteran reported 
auditory and visual hallucinations that did not appear to be 
significantly impairing his current level of functioning.  
See Mittleider, supra.

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation.  Even though the Board has determine that 
a 50 percent rating is warranted in this case, there is not a 
question as to whether the 70 percent rating should be 
assigned.  38 C.F.R. § 4.7.  First, we have determined that 
the increase to 50 percent is warranted by the reasonable-
doubt doctrine.  Second, the Board would point out that there 
is simply no indication of diagnosed psychiatric impairment 
to warrant a 70 percent rating.  Symptoms such as a decline 
in personal hygiene, spatial disorientation, near- continuous 
panic, or other symptoms set out for the 70 percent rating 
are not shown.  As such, a rating in excess of 50 percent is 
not warranted.  Finally, it is noted that appellant has 
maintained employment throughout the period, and even 
received a promotion.

The October 2006 VA examination findings, to include that the 
veteran's thought process was logical and goal-directed, and 
his affect was constricted with fair insight and judgment are 
barely representative of a 50 percent rating under the above-
cited criteria.  Further, while the records document the 
veteran's reports of homicidal ideation, there is no 
convincing evidence of homicidal plan or intent; or evidence 
of speech that is illogical, obscure, or irrelevant.  Nor is 
there convincing evidence of near-continuous panic affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; or spatial 
disorientation, or is there evidence of severely impaired 
ability to maintain favorable relationships.  Moreover, there 
has been no demonstration of neglect of personal hygiene and 
that he was not well groomed (he was described as neatly 
dressed and well-groomed in the October 2006 VA examination 
report).  He has been married to his current wife for more 
than 10 years and described a good, or better, relationship 
with her and his children and grandchildren.  The objective 
findings of the VA examination reports in 2002, 2003, and 
2006, and the other medical evidence, to include normal 
speech and the report that the veteran has a logical and 
ordered thought process, are barely representative of 
pertinent disability warranting a 50 percent rating under the 
current rating criteria.  As well, the Board has also 
considered the VA examiners' reports of the veteran's 
psychotic symptoms of visual and auditory hallucinations, 
attributed to a psychotic disorder.   See Mittleider, supra.

In reaching this decision, the Board recognizes that the 
veteran's capability to work has been attributed to non-
service-connected disorders, including a psychotic disorder, 
a cardiac disorder, and HIV.  Nevertheless, the records also 
establish that he has been treated for more than 10 years for 
chronic symptoms nondissociable from the service-connected 
PTSD that included nightmares, violent dreams, and sleep 
difficulty, intrusive thoughts, anger and irritability, and 
re-experiencing combat-related experiences.  See e.g., 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate the 
different evaluation levels).  Resolving reasonable doubt in 
the veteran's favor, and without ascribing any error to the 
action by the RO, the Board concludes that the criteria for 
the assigned of a 50 percent rating, but no higher, for PTSD 
have been satisfied.  

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2006); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected PTSD.  


ORDER

A 50 percent rating, but no more, for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


